Citation Nr: 1744723	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for an ear condition.

3. Entitlement to service connection for a knee condition.

4. Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016, the Board remanded this matter in order to obtain information regarding updated treatment records for the Veteran and schedule VA examinations with regard to the issues on appeal.  For reasons set forth below, the RO was unable to complete the Remand directives, and another remand is warranted.

Also, as noted in the prior Board remand, the issues of entitlement to service connection for hypertension and erectile dysfunction, as well as a claim to reopen a service connection claim for a skin rash were raised by the record in April 2013 and October 2011 statements, but have yet to adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran's case was remanded in December 2016 in order to obtain recent treatment records as well as VA examinations with respect to all of the issues on appeal.  

In January 2017, the RO sent a letter to the Veteran requesting that he provide information and authorizations regarding treatment he had received from VA and non-VA providers.  The Veteran did not respond to this letter.  Thereafter, the RO obtained VA treatment records for the Veteran dated through April 2012.

In a March 2017, pursuant to the Board's remand, a request was made for the Veteran to be scheduled for VA examinations regarding his claims.  Subsequently, in April 2017, it was reported that the Veteran did not attend his examinations.

While the Veteran apparently failed to report for the scheduled VA examinations, the Board finds that he should be provided another opportunity to report for these examinations.  In that regard, in a statement received in September 2017, the Veteran reported that his last PSA (prostate-specific antigen) test in May 2017 was 6.9, followed by a biopsy which showed cancer cells in the middle of the prostate.  He reported that his last one was four years ago and that they normally did not check the middle of the prostate and that he could have had this all along.  He reported that his prostrate measured twice its size, and a decision had not been made on the next step and that he would go for follow up in October at the urology and oncology department in Mobile to see a doctor and see if there was any change and what the next steps would be.  Additionally, VA treatment records associated with the claims folder in January 2017 show that in an April 2012 VA psychiatry outpatient note, the Veteran's diagnoses were listed as PTSD and depression.  

Both the Veteran's statement and the VA treatment record dated in 2012 suggest current disabilities that were not shown previously.  The Board also acknowledges that in a post-remand brief submitted in September 2017, the Veteran's representative noted that the Veteran contends he was "unable to attend the Remand examinations and will attend a scheduled examination when scheduled", but did not provide any further explanation as to why he was unable to attend the examination.  When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  In light of the foregoing evidence, however, as well as the fact that the claims file does not include a copy of a letter notifying him of the scheduled examination as well as the consequences of failing to report for such examination, the Board finds that the Veteran should be provided one more opportunity to report for the necessary VA examinations.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain updated VA treatment records, to include a copy of the prostate biopsy in May 2017.  A negative reply should be requested.

2. Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file must be made available for review by the examiner.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to: 

a) Identify any current psychiatric diagnoses.  If the Veteran currently does not meet the criteria for any psychiatric disorder, the examiner should address whether he met the criteria at any time since he filed his claim in October 2009. The examiner is asked to address the private medical records noting depression and anxiety.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service, to include his service in Vietnam.

A complete rationale for any opinion expressed should be provided in a report. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any diagnosed ear or knee disability.  The claims file must be made available for review by the examiner.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner(s) is asked to provide a medical opinion as to the following:

a) As to any ear disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service. 

b) As to any knee disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.

The examiner(s) should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, to include the June 1970 notation of a bruised right knee and February 1971 finding of bilateral otitis externa.

A complete rationale for any opinion expressed should be provided in a report. If the examiner is unable to reach an opinion without resort to speculation, she or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed prostate disability.  The claims file must be made available for review by the examiner.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to the following:

a) State whether the Veteran has a current diagnosis of prostate cancer.

b) As to any other prostate disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's presumed exposure to Agent Orange.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion. 

5. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination(s), to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the record. 

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

